Citation Nr: 0415834	
Decision Date: 06/18/04    Archive Date: 06/23/04	

DOCKET NO.  03-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the benefit sought on appeal.  The 
veteran, who had active service from May 1998 to March 2001, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not complete at least three years of 
continuous active duty in the Armed Forces, and was not 
discharged or released from active duty for a service-
connected disability, for a mental condition which preexisted 
service and which the VA determines is not service connected, 
for hardship under 38 U.S.C. 1173, for convenience of the 
Government, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition that was not characterized as a 
disability but did interfere with an individual's performance 
of duty.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 5103 5103A, 5107 
(West 2002); 38 C.F.R. §§ 21.1031, 21.7042 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was notified of the VCAA 
as required by 38 U.S.C.A. § 5103(a).  However, it is not 
clear that such notice is required since the benefit sought 
in this case is found in Chapter 30 of Title 38, United 
States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) ("the notice and duty to assist provisions of the 
[VCAA] . . . are relevant to a different chapter of Title 38 
and do not apply to this appeal.")

In any event, VA education programs have their own notice and 
assistance requirements, which the Board notes have been 
satisfied in this case.  For example, under 38 C.F.R. 
§ 21.1031(b), if a formal claim for educational assistance is 
incomplete, or if the VA requires additional evidence or 
information to adjudicate the claim, the VA will notify the 
claimant of the evidence and/or information necessary to 
complete or adjudicate the claim and of the time limit 
provisions.  In this case, the relevant and probative 
evidence needed to adjudicate this claim consists of evidence 
regarding the date of the veteran's active service, as well 
as the length of that service, the character of discharge and 
the reason for separation.  That evidence is associated with 
the claims file.  Therefore, the Board finds that as all 
relevant and probative evidence necessary for an equitable 
disposition of the appeal has been obtained, the notice and 
assistance requirements have been satisfied.  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA and that the 
case is ready for appellate review. 

The basic facts in this case are not in dispute.  The veteran 
entered active duty in May 1998 and was separated from 
service in March 2001 after serving 2 years, 10 months and 17 
days on active duty.  The veteran's separation document 
indicates that she had not completed her first full term of 
service which the Department of Defense has reported as at 
least three years in length.  The separation code listed was 
"HRB" and the narrative reason for separation was "homosexual 
admission."  A Chapter 30 DOD data record indicates that the 
separation reason was "OTH [other]".  Electronic messages 
from the service department dated in March 2003 and September 
2003 indicate that a separation for homosexual admission is 
an "other" separation.

A threshold requirement for Chapter 30 educational assistance 
is the completion of certain requisite service.  In order to 
be entitled to Chapter 30 educational assistance, an 
individual must first enter active duty after June 30, 1985, 
and in the case of the individual whose obligated period of 
active duty is three years or more, serve at least three 
years of continuous active duty.  In the case of an 
individual whose obligated period of active duty is less than 
three years, that individual must serve at least two 
continuous years of active duty.  38 U.S.C.A. 
§ 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a).  

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.   These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which the VA determines 
is not service connected, (3) discharge or release under 10 
U.S.C. § 1173 (hardship discharge), (4) for the convenience 
of the Government, (5) involuntarily for the convenience of 
the Government as a result of a reduction in force, or (6) 
for a physical or mental condition that was not characterized 
as a disability  but did interfere with the individual's 
performance of duty.  38 U.S.C.A. § 3011(a)(1)(a)(ii); 
38 C.F.R. § 21.7042(a)(5).

The Board's review of the evidence discloses that the 
appellant did not complete the requisite service for basic 
eligibility for Chapter 30 educational assistance and was not 
discharged or released from service for a reason which would 
permit eligibility for Chapter 30 educational assistance, 
based on less than the minimum required service.  In this 
regard, the veteran's separation document shows she had 2 
years, 10 months and 17 days of active duty, not the 
requisite 36 months.  The separation code was "HRB" which the 
RO was informed by the service department constituted an OTH 
or other separation.

Therefore, since the veteran did not have the requisite 
service for Chapter 30 educational benefits and was not 
released or discharged from service for one of the enumerated 
reasons which would permit a lesser amount of service, the 
Board finds that the RO was correct in denying basic 
eligibility for educational assistance under Chapter 30.  
While the Board acknowledges the veteran's contentions set 
forth in her Notice of Disagreement and her Substantive 
Appeal, the eligibility requirements for Chapter 30 benefits 
are prescribed by Congress.  Neither the RO nor the BVA is 
free to ignore laws enacted by Congress.  The law in this 
case, and not the evidence, is dispositive of the veteran's 
appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, 
basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is not established.


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



